Title: Editorial Note: Reports on Mediterranean Trade and Algerine Captives
From: 
To: 


    Reports on Mediterranean Trade and Algerine CaptivesEditorial Note
     We ought to begin a naval power, if we mean to carry on our own commerce. Can we begin it on a more honourable occasion or with a weaker foe? —Jefferson to Monroe, 11 Nov. 1784
For two and a half centuries after the brothers Barbarossa of Algiers had ceased to terrorize the Mediterranean, the great powers of Europe stood silent and subservient before their petty successors, allowing and even encouraging them to carry on their piracies because, as makeweights in the grand scales of politics, their usefulness seemed to counterbalance their cost in lives, tribute, and national honor. On their side the chieftains of the Barbary states, employing weapons forged in contests older than the Crusades, made the capture and enslavement of Christians one of their principal means of aggrandizement from the twelfth century onward. Their shrewd, calculated policy carried out under the waning suzerainty of the Ottoman Empire was based on two cardinal assumptions. By concluding peace only with some and usually with the most formidable of the European nations, they were at liberty to prey upon the commerce of others—a strategy which bore most heavily upon the little states of the Mediterranean and the Baltic. By permitting others and particularly the great powers to be carriers of their produce, they at once provided a shield for it and made themselves invulnerable to privateering. They could therefore devote their energies at sea exclusively to predatory and piratical activities.
Emboldened by success in forcing the most powerful monarchs of Europe to become their tributaries, the Barbary states did not hesitate to break their treaties on flimsy or contrived pretexts and then to exact huge sums to have them renewed, while the ascent of a successor dey or the reception of a new ambassador became the occasion for exacting ceremonial gifts, a special form of tribute which naturally increased  the frequency of such events. Even after England acquired Gibraltar in 1704 and her powerful navy patrolled the Mediterranean as a virtual British sea, she found it expedient to continue as a tributary nation, paying ransom for her enslaved subjects and suffering the indignities heaped upon her admirals and consuls. France, so Lafayette thought, stood “upon a much more decent footing with those pirats than Any other Nation.” But the gradations of decency among states that accorded tacit sanction to piracy were exceedingly minute and France, having almost a monopoly of the carrying trade of the Barbary states, was no less an accessory because she elected to regard her contributions as voluntary. All of the leading maritime nations of Europe, without exception, were implicated in this long, dismal reckoning of values.
Natives of Massachusetts as well as Virginia had experienced enslavement by the Algerines as early as the seventeenth century. But in the years before the Revolution, despite such occasional harassments, American colonists enjoying the protection of British passes to the Mediterranean had been able to develop a substantial trade with such ports as Barcelona, Marseilles, Leghorn, and Tangier. On the basis of official records which considerably discounted the actual values of commodities, the total exports to these regions from British America  in 1770 amounted to £707,000 sterling. Jefferson estimated that in the pre-war years some 1,200 seamen and upwards of 100 ships totalling 20,000 tons were annually engaged in this commerce, accounting for one-sixth of the wheat and flour and one-fourth of the dried and pickled fish exported from American ports. So knowledgeable a merchant as Stephen Higginson considered the Mediterranean market to be “as profitable to us as any part of our European trade.” Exports of rice and lumber from the South, grain and flour from the middle colonies, and rum and fish from New England caused the interests of every section to be affected. The most important single article in this trade was salt fish, of which the choice grades were sent to Catholic markets in Portugal, Spain, and the Mediterranean. Tobacco, which Jefferson estimated on the basis of Alexander Cluny’s The American traveller to amount annually to £1,305,000 out of a total of £4,244,000 sterling for all American exports before the war, did not enter at all in the direct trade with the Mediterranean.
In the years following the Treaty of Paris, when American trading vessels were penetrating the China Sea and indeed all the seas of the world except the Mediterranean, the question was whether the young nation would respond to this exclusion in the acquiescent manner of Europe or whether in this as in other respects it would, as David Hartley predicted, lay the foundations for “great events in the new page of life.” Hartley in 1783 warned his English compatriots that, soon or late, “the American principle of equal reciprocity and the restrictive principle of the British Acts of Navigation must come to issue.” In the interconnected problems of American trade with the Mediterranean and relations with the Barbary states, as elsewhere, the issue was joined almost at the moment the prediction was made. But in the ensuing search for a solution to these problems in which the stagnant fisheries and crippled shipping of New England were vitally affected, it is an ironic fact that it was a tobacco planter of Virginia who took the lead both in championing these interests and in opposing the idea of having the new republic become a tributary to pirate states. Jefferson, whose system in the new page of life called for peace and harmony with all nations, was from the very beginning an advocate of force against the Algerines. He rejected the posture of subservience born  of European power politics as being incompatible with honor, justice, and the national interest.
Historians generally and too readily have accepted the premise that the government under the Articles of Confederation did not make use of naval force against the Algerines because it lacked the power to do so. Some, while recognizing Jefferson’s insistence upon the necessity of a navy if the United States were to be a carrier of its own produce, have seen the development of a coherent naval policy as an achievement of the commercial and financial interests of the North against the opposition of an agrarian South and West—as a triumph of Hamiltonian Federalists over Jeffersonian Republicans. Others, though avoiding such exaggerated sectional and partisan interpretations, have yet concluded that the problem posed by the Barbary states could be attended to only after the fiscal deficiencies of the Confederation had been remedied by the Hamiltonian system. But partisan and sectional differences, genuine as they were and much as they affected foreign policy, do not provide a wholly satisfactory gauge of the depth of the cleavage. Such differences on policy were indeed generally submerged in the growing recognition of the need for centralized power over commerce. “ If we mean to be a commercial people or even to be secure on our Atlantic side,” wrote Alexander Hamilton in phrases that echoed those of Jefferson six years earlier, “we must endeavour as soon as possible to have a navy.” Others of Hamilton’s persuasion professed a desire to use force in combating the Barbary menace. “If our Government could draw forth the Resources of the Country which … are abundant,” declared John Jay in 1786, “I should prefer War to Tribute, and carry on our Mediterranean Trade in Vessels armed and manned at the public Expence.”
But the insubstantial nature of such an apparent concurrence of views was soon demonstrated by events. Those who had pleaded the presumed impotence of the Confederation as a reason for preferring tribute were now confronted with Jefferson’s recommendation of force. The power to draw forth the resources of the nation had been granted, but it was no more employed to suppress Algerine piracy than it was to alleviate the plight of the fisheries or to achieve through navigation laws that genuine reciprocity for which Hamilton had also argued eloquently in the eleventh Federalist. On each of these issues the Hamiltonian position, theretofore almost indistinguishable from  that of Jefferson, was promptly abandoned when the powers of the new government came to be wielded. Jefferson’s policy, grounded on principle as well as on a realistic grasp of the problem, remained unaffected by changes in the structure of government or in the nature of constitutions. His consistency arose from a profound belief in republican principles and from an unswerving confidence in the new “empire for liberty,” whatever the form of its organic law.
Thus to the obvious partisan and sectional differences over the creation of a naval establishment and its use in reopening the Mediterranean to American trade were added more fundamental divergences affecting matters of much greater moment than even the valuable commerce interdicted by a group of weak and predatory states. These concerned not only the search for economic independence and the relation of the United States to the dominant powers of Europe. They touched also the nature and direction of the new society that was being created and the differing ways in which its dignity, its justice, and its national interest were conceived.
I
Acquiescent as European nations were before the Barbary states, no minister of the time could have based his policy on an open espousal of piracy or even, as Vergennes said of Great Britain, dare to obstruct concerted plans for its suppression for fear of the scandal that would ensue. But one member of the British parliament whose devotion to the navigation system was strong enough to overcome his discretion was Lord Sheffield, who bluntly declared the Algerines to be beneficial to the national interest. His words were all the more forceful because they were embedded in his Observations on the commerce of the American states, a work which caused Edward Gibbon to say that the “Navigation Act, the palladium of Britain, was defended and perhaps saved by his pen.” The essence of its argument was that an independent America carried no threat to England “except as to the carrying trade, the nursery of seamen, and this it is in our power to prevent to a considerable degree‥‥ We must therefore retain the carrying trade wherever we possibly can. In elucidating this essential doctrine, Sheffield added:
It is not probable the American States will have a very free trade in the Mediterranean; it will not be the interest of any of the great maritime powers to protect them there from the Barbary States. If they know their interests, they will not encourage the Americans to be carriers. That the Barbary States are advantageous to the maritime powers is certain. If they were suppressed, the little States of Italy, &c. would have much more of the carrying trade. The French never shewed themselves worse politicians, than in  encouraging the late armed neutrality… [which would have been] as hurtful to the great maritime powers, as the Barbary States are useful. The Americans cannot protect themselves from the latter; they cannot pretend to a navy.
As Americans read this unblushing recommendation that piracy be reckoned as a factor in determining national policy, many came to think open acquiescence nothing more than covert encouragement. Benjamin Franklin quoted London merchants as saying, no doubt in unwitting paraphrase of a remark attributed to Louis XIV, “that if there were no Algiers, it would be worth England’s while to build one.” Ralph Izard in 1785 declared that he would rather go to war with Great Britain than with Algiers if it were proved, as reported, that she had “encouraged the piratical states to attack our Vessels.” John Adams suspected that one object of the Tripolitan envoy’s mission to London in 1786 was “to obtain aids from England to carry on War against us” and he was certain that “there are not wanting persons in England, who will find means to stimulate this African to stir up his Countrymen against American Vessells.” Richard O’Bryen, the leading figure among the American captives in Algiers and one whom Jefferson regarded as a man of sense, thought England would obstruct any efforts at peace with the Algerines, unless given such concessions in trade as would not be “consistent with the honor and dignity of the United States of America and as becoming a free and independent people.” O’Bryen believed that a considerable revenue from the sale of thousands of Mediterranean passes and exorbitant insurance premiums paid by Americans were also factors influencing British attitudes. He was certain that France, possessing almost all of the commerce of the Barbary states and being the chief carrier of their produce, was equally interested in preventing a peace with the pirates.
The actions of both powers tend to confirm the suspicions. In the case of Great Britain this is exemplified in the manner in which its consulate at Algiers—the first to be instituted by England—was administered. The British subject who had proved most friendly to the interests of the United States and particularly to the American captives was one John Woulfe, a Jewish merchant and convert to Christianity who enjoyed the confidence and respect of the Dey. He had come to Algiers in 1777 as vice-consul under assurances that he would succeed to the consulship, but the appointment went to Nathaniel Davison. In 1783 Davison, refusing to tolerate insults and believing that two good frigates would be more than a match for any force the Algerines could muster, hauled down the British flag and departed. The Dey turned to Woulfe to act as intermediary and he advised the British government  to dispatch a frigate to inquire into the cause of Davison’s leaving. This was done, the investigation proved abortive, and Woulfe was left in charge of the consulate. But Davison was not reappointed and neither was Woulfe given the post. The appointment went instead to Charles Logie, who was reported to be an habitual drunkard and of such unsavory reputation that none of the other consuls would associate with him. He was also suspected in 1785 of prompting the Algerines to venture into the Atlantic soon after Spain concluded a treaty with the pirates. This led to the capture of the schooner Maria of Boston and the ship Dauphin of Philadelphia, along with twenty-one prisoners. Logie at first displayed such “Peculiar Humanity” to the prisoners as to gain their favorable attention. But, becoming their bondsman, he made some of them his personal servants, subjected them to other indignities, and thus transformed their initial attitude into one of permanent suspicion, distrust, and contempt. Logie showered attentions on the inept American agent, John Lamb, who associated with him on terms of such intimacy as to convince O’Bryen that all of the secrets of the mission were known to the British consul. After negotiating the short-lived truce of 1793 between Portugal and Algiers that had such disastrous effects on American shipping, Logie was recalled and given a pension of £400 for life. He was succeeded by an even more dubious character, one Charles Mace, a former clergyman who had abandoned the cloth for various speculative enterprises. Mace brought about such a weakening of relations between Great Britain and Algiers that he was obliged to flee the wrath of the Dey, who regarded him as “better suited for looking after goats in Corsica than to be consul of the English in Algiers.”
The appointment of such men as Logie and Mace, coupled with the rejection of one who had befriended America and another who urged the use of British naval force, suggests that Whitehall at least gave tacit sanction to Sheffield’s doctrine of tolerance toward the Algerines. Certainly England possessed abundant means for compelling respect and enforcing peace in the Mediterranean if policy had dictated its use.
So also did France. Her disinclination to assist the United States in gaining a competitive position in the Mediterranean markets may have been understandable but it was also beyond doubt. The French  chargé in the United States was only rephrasing a sentiment expressed much earlier by De Choiseul when he said that the Americans were “the most formidable rivals of any nation which wishes to conserve or augment its navigation.” France naturally refused in the treaty negotiations of 1778 to supply the protection against piracy that was once provided by England. But even her pledge in Article VIII of the Treaty of Commerce to employ her “good offices and interposition” with the Barbary states proved to be empty of value. The American Commissioners—no doubt suspecting this to be the case—raised a test case as soon as the treaty was signed. The response of the French government was evasive. Later, when the expiration of the Treaty of 1684 between France and Algiers seemed to offer a favorable opening, another effort was made. This was undoubtedly inspired by Jefferson. The letter that he drafted pointedly recalled the earlier appeal to the terms of Article VIII and then went considerably beyond a mere request for French interposition. Since neither Adams nor Franklin agreed with Jefferson in his advocacy of force against the Algerines, it is clear that this démarche represented his hope rather than their conviction. If France should choose hostilities instead of a costly renewal of the treaty with Algiers, the Commissioners’ letter to Vergennes suggested, “Congress would probably prefer joining in the war, rather than treat with the Nations who so barbarously and inhumanly commence hostilities against others who have done them no injury.” This not only carried a delicate imputation: it also advanced a proposal which could have committed the United States. But the effort failed. Thenceforth Jefferson placed no reliance on the treaty pledge. In his report to Congress in 1790 he did not even offer it as an available alternative, though the French chargé was concerned to know whether Article VIII would be invoked. France had proved herself no more disposed than England to open up the Mediterranean for the benefit of the United States. But the unsuccessful appeals had at least confirmed the opinion expressed by Jay and widely held in the United States “that European commercial Nations never rejoice to see a Rival  at peace with those Pirates.” The young republic would have to solve the problem as best it could.
The solution through concerted action that Jefferson proposed has been regarded as visionary and impracticable, not only because the maritime powers of Europe would not countenance it but also because the government under the Articles of Confederation could not sustain it. But Jefferson was acutely cognizant of both the European and the American obstacles. He neither underestimated their formidable nature nor was he deterred by their existence. The plan that he devised—first in the overture to France, then in indirect approaches to Spain and Portugal, and finally as the elaboration of a strategy suggested by D’Estaing—was based on two departures from previous European experience that were themselves a tacit commentary upon the magnitude of the obstacles. First, since it was unrealistic to expect cooperation from the great powers, it would be necessary to seek a coalition of those little states that had been victimized over the centuries—“Portugal, Naples, the two Sicilies, Venice, Malta, Denmark and Sweden.” Second, the sporadic expeditions, sieges, and bombardments that had proved so costly and so ineffectual in the past would give way to a strategy of the constant cruise and the permanent blockade, aimed not at a retaliation against piracy but at its destruction. Jefferson thought that if such a plan could be begun with only two or three states, it would prove so effective that every other power in Europe would soon support it—except, of course, France, England, and perhaps Spain and Holland. It was not within the choice of the Americans, he declared, to decide whether they would “pay money to cover their trade against the Algerines.” Even if they did nothing, they would still have to pay great sums either in insurance or in negotiating for peace. Their only choice in fact lay between a form of blackmail that was as costly as it was demeaning and an expedient which promised to be both effectual and compatible with the principles of an enlightened nation.
The readiness of the smaller powers to cooperate in such a proposal was an encouraging sign. So also were Lafayette’s enthusiasm for the “Antipiratical Confederacy” and D’Estaing’s hope that America would set an example for Europe by rejecting its traditional policy of sub-servience.
 Lafayette recognized that it would be extremely difficult “to Make it Agreable to this Ministry that I should meddle with the War.” But Jefferson had anticipated this and informed Vergennes of his plan even before some of the envoys of smaller states expressed apprehension that France would oppose it. In approaching Vergennes he characteristically avoided any insinuation of doubt about French conduct by asking whether England would interfere. “ ‘She dares not to do it,’ ” replied the minister. But if England dared not for fear of affronting Europe, such a restraint would presumably operate just as effectively on France. Hence Jefferson, doubtful of the neutralism of France, must have hoped only to confine her opposition to covert means. These, though difficult to counter, were limited by the fear of exposure. Vergennes verified Jefferson’s unexpressed doubts by issuing a blunt warning to Lafayette to take no part in the enterprise. Thirty years afterward Lafayette proudly pointed to his advocacy of a proposal that “at the time appeared romantic.” Defending himself as a prescient statesman, he later came to believe that “Vergennes, in the name of the courts of Versailles and London, destroyed my edifice.” But the edifice was not created by him, and Jefferson, its real architect, was not so malleable. Far from being destroyed by the kind of hidden opposition he had already anticipated, the proposal required for its next stage of development only a resolution of Congress giving it official sanction. To achieve this Jefferson held the nail for Lafayette to drive, as he had done so often in the effort to obtain French concessions on trade. Vergennes’ warning to desist came after the marquis had already done all that he could do for the scheme.
One reason why Jefferson resorted to this strategy of indirection in seeking the approval of Congress was that he and John Adams were divided in their views about policy toward the Barbary states, though not about the importance of the Mediterranean trade. Adams, more sanguine than Jefferson in estimating the value of this commerce, declared in 1786 that the United States could have 200 ships engaged in it and that their freight revenues alone would amount annually to £200,000 sterling. He also agreed that the Algerine menace provided a good excuse for beginning a navy. But he preferred to purchase peace and argued that it was poor economy to sacrifice a trade worth “a Million annually to save one Gift of two hundred thousand Pounds. The argument was as valid for war as for tribute, but when Jefferson proposed an alliance with Portugal against the Algerines, Adams made no response. Shortly thereafter Abdurrahman, an envoy of Tripoli, appeared in London and Adams thought this offered an opportunity  to treat with all four of the Barbary states. He dispatched an urgent appeal to Jefferson to come to London partly to conclude the treaty with Portugal but primarily to negotiate with the Tripolitan. “There is nothing to be done in Europe, of half the importance of this,” he wrote, “and I dare not communicate to Congress what has passed without your Concurrence.”
But in fact Adams had already given Jay both a full account of his conferences with Abdurrahman and an eloquent plea for the policy of purchasing peace. This, he advised, might cost £60,000 sterling annually—“an enormous sum…but infinitely less than the expense of fighting.” A few days later he estimated the initial cost of peace with all of the Barbary states at £200,000, suggested that a loan of two million florins be negotiated in Amsterdam, and predicted that a perpetual treaty would give an instant rise to the reputation of the United States all over the world and make its “commerce, navigation, and fisheries…extend into the Mediterranean, to Spain and Portugal, France and England.” He apparently did not reflect that the same sum applied to the support of a fleet far less costly than that maintained by the United States during the revolution might, in collaboration with other powers, be more effective and less humiliating than the kind of perpetual peace that had been so repeatedly broken in the past. But such was his recommendation to Congress at a time when to Jefferson the very thought of paying tribute to Algiers caused his faculties to be “absolutely suspended between indignation and impotence.” Since Adams had already declared his own sentiments while seeking a concurrence of opinion, Jefferson had little room for choice. Their commission was a joint one and the resultant dispatch, which concealed their individual preferences, was an obvious compromise. It merely stated that they found the cost of a perpetual peace greater than anticipated and that they would not proceed to negotiate without further instructions. Adams almost certainly drafted this dispatch, for it graphically described the corsairs’ method of fighting as having an awesome ferocity born of religious frenzy and encouraged by promise of rewards both temporal and eternal. This was not only irrelevant: it also could scarcely have been calculated to sway Congress toward war. Besides demonstrating Jefferson’s customary avoidance of a clash of opinions that would only have nullified each other, the consultation in London served chiefly to indicate the prudence of an indirect approach to Congress.
Jefferson must have anticipated this result. As he made clear to  Jay, his primary object in going to London was to conclude the treaty with Portugal. Perhaps, as he had already suggested to Adams, he hoped to insert in its provisions an agreement for concerted action against the Algerines. Before departing from Paris, he had also discussed his coalition plan with Lafayette and no doubt had inspired him to recommend it to General Knox. Soon after his return he renewed his discussions with Lafayette and D’Estaing, approached some of the envoys of nations at war with the Algerines, drafted the proposed convention, and sent copies of it to the Russian minister and the Portuguese ambassador. He of course gave his colleague in London an opportunity to associate himself with the effort. But Adams professed resignation—“your Plan of fighting will no more be adopted than mine of negotiating”—and declared that neither Congress nor the American people would support an indefinite commitment to war. “A disposition seems rather to prevail among our Citizens to give up all ideas of Navigation and naval power,” he wrote, “and lay themselves consequently at the Mercy of Foreigners, even for the price of their produce.” Yet a few months earlier he had stoutly urged an American navigation act and had declared it visionary to think of avoiding commercial connections with Europe since the American people were “as aquatic as the tortoise and sea fowl.” Against Adams’ stubborn adherence to his position, it was vain for Jefferson to argue that a purchased peace would not be kept, that constant cruising would soon turn the people of Barbary from piracy to agriculture, and that justice, honor, and the natural interest dictated a course that would compel the respect of Europe. Adams agreed only that, after the failure of Lamb’s inglorious mission, negotiations with Algiers should not be renewed. Clearly, if Congress were to be induced to propose a concert with other warring powers, the persuasion could not come from ministers so divided.
After agreeing to await further instructions, Jefferson in his dispatches did not emulate Adams in urging adoption of his view. He did, however, mention to Jay—in a deceptively casual report of his conversation with Vergennes that did not disclose its full meaning or extent—the blockading strategy that De Massiac had employed and D’Estaing had recommended. But to Monroe in Congress he gave an unequivocal endorsement of the scheme, urged its adoption as an effective means of putting an end to piracy, and welcomed it as an excuse for creating a naval establishment that would enable the Confederation to show its teeth in domestic affairs. Jefferson also stoked the fires of Lafayette’s ambition by holding forth the promise of glory as leader  of the combined force, a post for which he had originally considered John Paul Jones. Under this stimulus and undoubtedly at Jefferson’s prompting, Lafayette informed Washington of the difference of opinion between Adams and Jefferson, declared himself in agreement with the latter, and urged that Congress authorize their ministers in Europe to make the proposal to “Naples, Rome, Venice, Portugal, and some other powers.” Long in the habit of sending communications to the Secretary for Foreign Affairs that curiously blended personal and political affairs, Lafayette sent a similar but more cautious plea to John Jay. He concealed the differing views of Adams and Jefferson behind the impersonal acknowledgment that there might be “a Diversity of Opinions” over the question of war or tribute, but declared that there could “in No Mind be Any doubt about the Advantages of a third Measure—Viz a Confederacy of Six or Seven Powers, Each of them Giving a small quota, the Reunion of Which would Insure a Constant and Sufficient Cruise Against those Pirats.” Deliberately creating the impression that the proposal originated with himself, Lafayette stated that it was “not as yet very well diggested in My Head.” He appealed to interested motives by announcing his intention “to Manage the Armament so as to Use American flour, fish, and naval stores” and concluded by urging that Congress “Empower their Ministers to Stipulate for such an Arrangement.”
By remaining discreetly in the shadow of the marquis, Jefferson revealed his awareness of the real difficulty. Late in life he ascribed the failure of the scheme to the inability of the Confederation to meet its financial engagements. But until his draft of the “articles of a special confederation” could be formally placed before those governments at war with the Barbary states and until it had been accepted by them, no appropriation of funds would be necessary. Given the powerful influence of American revolutionary principles that many in Europe applauded and defenders of the old order feared, Jefferson may have hoped at least to force the issue into the open. The mere declaration by the United States that war was preferable to a humiliating acquiescence in piracy, as his own experiences in France would have justified him in believing, might have caused the foundations of the old policy to begin to crumble under the pressure of sheer moral force. The opportunity to turn a new page in this dismal chapter of the book of life was now in the hands of the American Congress. But there, too, lay a more formidable obstacle than the proposed confederacy had encountered in Europe.

II
When Congress received letters in the autumn of 1785 announcing Algiers’ declaration of war against the United States and conveying the surmise that “some European powers have influenced…the Algerines to check the progress of the American Navigation,” John Jay based his report on the assumption that Americans aspired to “naval Strength and maritime Importance.” He bluntly declared to Congress that “the time is come for the final and decided Determination of this Question vizt. Whether it would be more wise in the United States to withdraw their Attention from the Sea, and Permit Foreigners to fetch and Carry for them; or to persevere in concerting and pursuing such measures as may conduce to render them a maritime Power?” This vigorous report has been regarded as the initiation of the only serious effort under the Articles of Confederation to reestablish the navy and its failure has been ascribed to the impotence of the government and the opposition of delegates from the South. There is no doubt that Jay raised an important question and did so in forthright terms. But the political context of his report requires closer scrutiny.
It is true that Jay, like Hamilton, attached high value to the Mediterranean trade. He was also acutely sensitive to the plight of the Algerine captives. More than once he declared his preference for war over tribute. The response to Algiers’ declaration of war that he urged upon Congress was firm and unequivocal: “both the Honor and Interest of the United States demand that decided and vigorous Measures be taken to protect the american Trade and meeting these predatory Enemies in a proper Manner.” Indeed, his report went further and recommended that “a Minister…be sent to Portugal, and instructed, among other things, to negociate for such an Alliance, as may provide for a Co-operation of Forces and Mutual Defense against the common Enemy, and restrain both Nations from making a separate Peace.” To accomplish this and to make it the interest of other nations to end the war, Jay even went so far as to suggest a system of exclusive  and reciprocal trade arrangements with Portugal that anticipated the similar overtures made by Jefferson in 1791. His proposal of an “Alliance … for a Co-operation of Forces and mutual Defence against the common Enemy” was in fact essentially the same idea that Jefferson was already exploring in Paris.
Yet it is an instructive indication of the relations of the Secretary for Foreign Affairs with the American minister to France that Jefferson learned of these views on fundamentally important aspects of foreign policy not through official communications but from a private letter written by Jay to John Paul Jones. According to Jones, Jefferson joined him in applauding “the noble Sentiments” of firmness and national dignity that it voiced. Jay’s letter happened to arrive just as Jefferson was discussing with Jones and Lafayette his own plan for cooperative action against the Algerines. But instead of expressing to Jay his approbation of ideas so exactly congruent with his own, he maintained an official silence in his dispatches and persisted in his strategy of making an indirect approach to Congress through Lafayette. The noble sentiments had not misled him: he was well aware that, far from being in accord, he and Jay had quite different views of what the honor and national interest of the United States required.
This is not surprising. At the beginning of 1786 Jefferson could scarcely have forgotten that, only six months earlier and in a private letter, Jay had asked him whether he thought the United States should engage in a carrying trade for all or for none of its products. The very inquiry and the privacy in which it was put implied a doubt about the ground on which Jay would soon rest his recommendations for promoting “naval Strength and maritime Importance.” But what that report took to be an assumption Jefferson regarded as anintractable reality. The American people, he responded to Jay, had already decided this question. His own preferences inclined him toward an agrarian rather than a commercial society, but since the course had been settled by the people, those responsible for forming policy should “ in every instance preserve an equality of right to them in the transportation of commodities, in the right of fishing, and in the other uses of the sea.” This would bring on insults, violations of property, and frequent wars. For protection, the nation of necessity would require some naval force. “This alone,” Jefferson concluded, “cancountenance our people as carriers on the water, and I suppose them to be determined to continue such.” The vigor of the response and the  elaboration of the argument would scarcely have been needed if Jefferson had felt that he and the Secretary for Foreign Affairs were in agreement. His own answer to the question had been formed long before he went to Europe.
But even as this surprising inquiry came to him Jefferson was experiencing “infinite uneasiness” about the puzzling manner in which Congress’ determination to press negotiations with the Barbary states was made known. He knew such orders had been given and even the amount of money that had been appropriated. Yet in the ensuing months reliable travelers—including some who bore letters of subsequent date from Jay himself—had come and gone without bringing the necessary commissions, instructions, and letters of credence. Jefferson was so acutely distressed at this extraordinary delay that at last he proposed to Adams that they proceed without waiting for the instructions and that Thomas Barclay be sent on the mission. Adams agreed and Jefferson immediately prepared the draft treaty and necessary documents, dispatching them to London by special messenger. At that moment John Lamb arrived. Jay himself had taken almost a month to prepare the dispatch after Congress had ordered it and Lamb, the bearer he chose in preference to all others, had required an additional six months to deliver it.
Although Jefferson had expected such orders even before he learned of Congress’ authorization, he could not have known that this action resulted from the memorial of John Lamb himself. Nor could he have been aware that this document was drafted by Alexander Hamilton and supported by John Jay. In words chosen for him by Hamilton, Lamb had declared to Congress that he believed the national interest required  the formation of “some treaty of Amity and Commerce with the States of Barbary”; that, having concluded from “the general sense of persons” with whom he had conversed that it was the intention of Congress to initiate such negotiations, he offered his services in conducting them; that he possessed “no other inducements to this trust than his zeal for the service of the United States and his knowledge of the Country acquired by an intercourse of five years”; and that the only reward he desired was “to have the sanction of the United States and the necessary powers to treat.” Lamb came armed with testimonials from influential political and commercial figures in New England, including the governor of Connecticut and a former president of Congress—Samuel Huntington, Benjamin Huntington, Samuel Holden Parsons, Josiah Platt Cooke, and others. Parsons described Lamb as “a Gentleman on whose Fidelity, understanding and mercantile Abilities great Confidence is plac’d by his Acquaintance.” He then added: “As we have yet no Treaty with those People it becomes necessary for him to have some Congressional Authority to warrant his proceedings. He will explain to you his views.” But these views were carefully excluded from the memorial that was prepared for Lamb. Hamilton’s authorship was also concealed. This suggestive fact was hidden from most members of Congress—perhaps from all save one or two—behind the screen of Lamb’s meticulous copy of Hamilton’s original draft. The document that Congress received had every appearance of being the composition of John Lamb himself.
This memorial of an obscure Connecticut merchant disclosed no new urgency, no fact unknown to Congress, not even an estimate of the cost of the proposed negotiation. Yet when required to report upon it, John Jay gave it an endorsement that revealed his awareness of the undisclosed purposes. Agreeing that the national interest required “Treaties of Peace and Amity…with the Piratical States of Barbary,” he argued that presents to a considerable amount would  be necessary, the most suitable of which would be naval and military stores; that Lamb would be a proper person to carry on the negotiations under the American commissioners in Europe; and that, since the commercial nations of Europe would not be pleased to see American ships navigating the Mediterranean, the negotiations should be “prosecuted under all the Advantages which can be derived from the Character and Talents of those Plenipotentiaries, aided by the Powerful influence of present, and the Hope of future Gratuities.” There commendation of tribute instead of war was the exact opposite of what Jay would advocate so vigorously in the following autumn. He did not reckon the cost of negotiating, but on Livingston’s motion the wholly inadequate amount of $80,000 was authorized, Jay was directed to press upon the ministers the need of “prosecuting this important business,” and in the ensuing months one delegate after another enjoyed the complacent feeling that effective measures for opening the Mediterranean to American ships had been taken.

Why, then, this recommendation of tribute by one who professed a preference for war? The powerful political support for an unknown merchant, the concealment of authorship of his memorial, the disclaimer of all compensation for an arduous undertaking, and the action taken by Congress without waiting for the advice of ministers whom it already had authorized to treat—all of these factors made it patently clear that private objects were being sought under cover of public authority. Not until a year later did Jefferson obtain a glimpse of the nature of those objects. It then appeared that the plan concerted by the influential supporters of Lamb was to take the 32-gun Continental frigate Alliance—the only ship of the revolutionary navy that had not yet been sold—and present her to the Emperor of Morocco, the most friendly of the Barbary rulers. The negotiation was to be conducted by Lamb as agent, sent directly from the United States. Since Alliance was owned by the public, the promoters evidently hoped to profit from an appropriation that would cover the cost of fitting her out and lading her with the naval stores that, as Jay suggested, would make the most suitable kind of presents. This aim was deflected when Congress rejected Jay’s recommendation of Lamb. Despite this rebuff, Jay chose the unsuccessful memorialist as the bearer of his important letter to the American ministers and the sponsors of Lamb continued their patronage by urging testimonials upon Jefferson and Adams in the hope of gaining what Congress had refused. Their aims respecting Alliance also persisted but in a different form.
For immediately after Congress appropriated funds for the Barbary negotiations, David Howell of Rhode Island moved that Alliance, widely esteemed for her speed, beauty, and victorious record, be sold. Such an effort had been made the year before, but a committee representative of all sections of the nation declared that “the honour of the flag of the United States and the protection of its trade and coasts from the insults of pirates” required that the frigate be repaired and fitted for service. Their report was approved. Howell’s motion met a  different fate, but only after delay and opposition showing that such feelings about this sole remaining vessel under federal registry still persisted. A committee headed by Rufus King reported on Howell’s motion on 3 June 1785, recommending that Alliance be sold. Only four delegates, three of them from the South, voted against the recommendation. Congress directed that the purchaser be given the option of paying in specie or in public securities and the Board of Treasury delegated the supervision of sale and delivery to John Barry, late commander of the frigate. On 5 August, without disclosing the identity of the buyer, Barry reported that Alliance had been sold at public auction for £9,750. This was approximately one-tenth of the estimated cost of building such a frigate and the purchaser was also allowed to give promissory notes pledging payment in depreciated public securities in four installments. Within six months the owner of Alliance was boasting of her as “one of the Finest Frigates in the World.”
This transaction extended over a period of four months, during which time nothing was heard of John Lamb. But just six weeks after the sale took place—ample time for an eastward passage—he finally made his appearance in Paris. The striking coincidence in dates and other circumstances suggest that the effort to sell Alliance accounted for Lamb’s otherwise unexplained delay in delivering urgent orders of Congress. His mercantile if not his political sponsors may have hoped to purchase the frigate for depreciated securities and then sell her back to the government for specie under the fund authorized for the Barbary negotiations. If so, they again suffered disappointment, for there were others who had a similar, though public, object in view. This proposal came with the immense patronage of Benjamin Franklin,  recently elected President of Pennsylvania, and in the form of aletter to John Jay covering one to himself from Charles Biddle, Vice-President of the state. Biddle suggested that nothing the United States could possibly employ in treating with Algiers would be so effective as the gift of Alliance laden with naval stores. Such a present, he added, would be worth more to the pirates than five times her value in specie and payment could be made in public “paper … which [would] make the Purchase Easy to Congress and be of an advantage to this State.” Franklin, who had just returned from Europe, gave his full support to the plan. If Congress intended to send an envoy from America, he wrote, nothing would be more likely to procure him a welcome reception than the gift of Alliance. If Jay should be of the same opinion and if he saw no impropriety in it, he requested that the matter be laid before Congress This was essentially the same kind of proposal that Jay himself had supported only the year before. But since that time Algiers had declared war and Jay had welcomed the chance to adopt a vigorous policy. “If we act properly,” he wrote in a private letter to John Adams, “…it may lay the foundations for a navy, and tend to draw us more closely into a federal system.” Yet, three months later, confronted with an opportunity to acquire a newly repaired Alliance on terms that amounted to a mere transfer of credit, Jay declined to embrace the offer either for war or for tribute. Despite Franklin’s deferentially expressed but unmistakable intent, he did not even submit the proposal to Congress.
On Lamb’s arrival, Jefferson was sufficiently sensitive to the political influences back of Jay’s choice of messenger to acquiesce in what he assumed to be the desire of Congress. But his acquiescence was more apparent than real. He would not consent to any change in the plan to send Barclay to Morocco and he proposed that Lamb be given the agency to Algiers, a virtually hopeless assignment even with half of the appropriation allotted to it. Further, Jefferson urged and Adams agreed that Lamb be prevented from drawing for funds through the Amsterdam bankers and that he be given a reliable secretary who could inform the ministers of “anything…amiss.” Despite Jefferson’s assertion that he was unable to gauge Lamb’s abilities or integrity, these precautions betray his lack of confidence in the man and perhaps also his suspicion about the concealed purposes that had elicited such powerful political sponsorship. The manner in which Lamb conducted himself from the moment he sought this important public trust to the time it was withdrawn from him amply justified his intuitive distrust. Lamb’s arrival in Algiers in what was believed to be an American-built vessel suggests that commercial objects were still being pursued. The American captives in Algiers could scarcely believe that Congress would send “such a man to negotiate so important  an affair…where it required the most able Statesman and Politician.”
Hamilton and Jay may have been deliberately deceived about the character of this inept emissary, but neither could have been unaware of the private aims that caused him to be brought forward. Both lent their support to this imposition on the public and Jay did so even after his recommendation of the man had been rejected by Congress. It is scarcely surprising, therefore, that those delegates who had sponsored Lamb received “now and then a Shrug and Sneer” even before the failure of the mission was known. This, together with information from Adams and Jefferson showing the inadequacy of the appropriation, prompted some in Congress to reassess their attitudes. William Grayson, who disliked “the scandalous example of Europe” but preferred tribute to war, now began to favor a loan in Holland that would provide ample funds for negotiation. After a long delay, the committee considering Jay’s report on the need of a naval force recommended that Congress borrow or otherwise obtain “considerable sums of money for the express purpose of procuring peace” and that, if the overture should be rejected, these resources be employed “in protecting the Commerce of these States.” When Congress received the compromise dispatch from Adams and Jefferson with its realistic estimate of the cost of negotiating peace, Pinckney moved that they be authorized to borrow three million florins. Grayson felt certain the motion would be approved.
In 1785 when Jay submitted his vigorous response to Algiers’ declaration of war, the French chargé thought the universal conviction favored negotiation, with annual tribute in the form of tobacco and naval stores. But now, in the face of a growing determination to borrow funds for negotiation or for war, Jay abandoned the position  he had previously assumed. He not only withheld from Congress the offer of Alliance: he also submitted a report strongly opposing the Pinckney resolution. He declared himself very dubious about it on grounds of policy and he also questioned whether such a loan could be obtained. Even if it were feasible, he thought it improper to make the attempt since the government could not depend on the states and therefore could not pledge the public faith for repayment of specific sums. But the significance of his report lies not so much in this departure from ground theretofore occupied as in the reasons which prompted it. The people, Jay argued, would never provide public revenues except by constitutional coercion or by “the dictates of reason.” Since the former was not possible, the people might be moved by other compulsions. They would feel more disposed to purchase peace while experiencing the evils of the war than they would “to repay borrowed sums when all their fears and dangers from Sallee rovers, Algerine Corsairs, and the pirates of Tunis and Tripoli” had vanished. Hence Congress should inform the states what sums would be required to purchase treaties and should declare that until requisitions for this object were met “the depredations of the barbarians will…continue and increase.” This argument for a kind of coercion through deliberate inaction reflected a belief that the dictates of reason could be brought into play by aroused fears or appeals to self-interest. It was, of course, as valid a basis for the use of force Jay had so recently advocated as it was for purchasing peace in emulation of the example of Europe. But the inconsistency concealed a deeper purpose than the mere desire to compel compliance with the requisitions of Congress.
This latent intent becomes clearer in light of the response Jay made to Jefferson’s proposal for a special confederacy embracing the very objects Jay professed to seek—the creation of a navy, the response with force to Algerine insults, the repudiation of Europe’s acquiescence in piracy, the defense of American trade in the Mediterranean, and the espousal of those noble sentiments of national honor Jay had voiced to John Paul Jones. But when Lafayette suggested that the American ministers be authorized to propose such a league, Jay forwarded his letter to Congress without comment. The next day he replied to Lafayette and again expressed his preference for war. “What Plan or System Congress will adopt,” he wrote, “ … is not yet decided. The one you Suggest has Advantages. The great Question I think is, whether we shall wage War or pay Tribute? I for my Part prefer War, and consequently am ready for every proper Plan of uniting and multiplying  their Enemies.” The opportunity to declare this preference again and in a public report soon presented itself in a manner which suggests that Jefferson also employed other indirect means of bringing the plan before Congress. This may have resulted from the outline of its features that he gave to James Monroe. It was also undoubtedly influenced by the bitter hostility Virginians and Kentuckians felt toward Jay because they feared he was prepared to yield the right of navigating the Mississippi. In any event the scheme that seemed to offer the most practicable mode of coping with the Barbary pirates and of creating a naval establishment now came not from the commercial North but from the agricultural South. It encountered Jay’s firm opposition.
Virginia had instructed her delegates in Congress to take up the question of relations with Barbary and on 27 July 1787 they advanced Jefferson’s proposal for a confederacy that they later described as “a measure which appears…practicable, which would be…honorableto the Union, and in which the states are…materially interested.” William Grayson, who had once disagreed with Jay on the use of force and was hostile to him on other grounds, brought the measure forwarding such detailed terms as to suggest that he had somehow acquired a copy of Jefferson’s draft of the proposed convention. His motion called for authorization to be given to Jefferson alone, not jointly to him and Adams as Lafayette had suggested. It directed the American minister to France “to form a Confederacy with the powers of Europe who are now at War with the piratical states…or may be disposed to go to war with them.” It prohibited any of the contracting powers from making a separate peace, called for mutual guarantees against renewed aggression, and required express stipulations for the assignment of quotas in men and shipping, for the ascertainment of cruising stations at different periods, and for the establishment of the general command. Some indication of Congressional support for the proposal may be found in the fact that the blanks providing for a limitation of the quota of the United States were filled so as to provide for “one frigate and two sloops of war”—Jefferson had suggested “a couple of frigates” to Monroe—but afterward this restriction on the number of vessels was eliminated. The motion to refer the matter to the Secretary for Foreign Affairs was opposed by three delegates.
Jay reported in less than a week, rejecting the measure he had so recently led Lafayette to believe consonant with his own views. He called attention to the opinion expressed in his 1785 report that it would always be more for the honor and interest of the United States  to prefer war to tribute. Nevertheless, he felt that the proposed confederacy was rendered unseasonable by the inefficiency of the national government and the inadequacy of the public revenues. He refrained from any discussion of the merits of the proposal or its promise of lessened costs through concerted action, but evidently still thought in terms of the considerable naval force he had recommended in 1785: “a vigorous Effort to revive our Navigation and meliorate our finances, should at least accompany any Exertions to establish a naval Force; for otherwise that Force will be languid and incompetent to its Object.” Even if such a confederacy could be achieved, he thought it highly probable that the quota of the United States would be much greater than could be met. With the offer of Alliance still undisclosed, he doubted that Congress could build, equip, and keep manned even three frigates. Nor would it become the dignity of the nation “to take the Lead in forming such a Confederation, unless they were prepared to support such spirited Propositions by spirited and important Operations.” Hence he thought it would be “most prudent for Congress to delay entering into the proposed, or indeed any other Engagements, until the Means of executing them appear to be clearly within their Reach.”
The Virginia delegates reported the rejection of the plan, expressed their regret that a measure so prudent could not be adopted, and explained that “the desperate prospect of the United States being enabled to comply with their Stipulations in such a Confederacy, has obliged Congress to decline any Overtures towards this desirable Object.” This explanation, resting on the undeniably distressed state of the public finances, had a plausibility that caused Jefferson late in life to accept it as valid. Without exception, historians have also embraced it.
But such an explanation is not wholly convincing, especially as viewed in light of the changing postures of the Secretary for Foreign Affairs and his avoidance of any public comment on the merits of the plan. Had Jay consistently supported his declared preference for war, he might have pointed out that the estimated cost of maintaining Alliance on cruise for a year with a complement of 250 men was not much more than the amount that Congress, acting on his recommendation, had appropriated for tribute in response to Lamb’s memorial. Jay himself had urged in 1785 that the United States create a navy of five 40-gun frigates, in addition to subsidizing the arming of merchantmen. This was a more costly and formidable force than Jefferson contemplated for the combined fleet of the proposed concert of powers. Yet when support for vigorous measures seemed to be growing in Congress, Jay receded, doubting that a loan could be obtained, though John Adams—at Jefferson’s urging and in order to save the nation’s credit—soon borrowed a million guilders in Amsterdam even  without authorization from Congress. Jay had also recommended a broad offensive and defensive alliance with Portugal against the Barbary pirates and regarded this as one of several warlike measures demanded by “the Honor and Interest of the United States.” Yet when asked to report on a far more limited and less costly plan for concerted action, he privately conceded its merit and then publicly rejected it because he thought it incompatible with the national dignity for the government to advance a proposition it might not be able to support. Clearly, if the United States lacked the power to draw forth the resources of the nation in 1786 when Jay opposed Pinckney’s motion, it lacked the power to do so in 1785 when he called for a formidable naval establishment. Whatever he may have accepted later as explanation for the rejection of his plan, Jefferson at the time anticipated the argument that would be employed and refused to be swayed by it. “It will be said there is no money in the treasury,” he wrote. “There never will be money in the treasury till the confederacy shews it’s teeth.” Coercive power was indeed lacking, but so also was the will to use the means that were available.
In this perhaps lies the key to Jay’s inconsistency. Believing that the people would respond only when made to feel the need for a stronger government, he rested his hope in mounting adversity. “Good will come out of evil; these discontents nourish federal ideas,” he declared of European restrictions on American trade. So also the declaration of war by Algiers would tend to draw the nation “more closely into a federal system.” Where Jefferson was willing even to exceed the limits of delegated authority by using the treaty power to augment national control over commerce, Jay would make no further treaties until the system had been defined. Even while the Federal Convention was sitting he declared that reason and public spirit would “require the Aid of Calamity to render their Dictates effectual.” This trust in the uses of adversity was made explicit when he advised Congress to warn the states that the Algerine depredations would continue until funds needed to purchase peace were forthcoming. Such a reliance for the framing of policy was, of course, rooted in a distrust of the people. Jay realized fully that the resources of the nation were abundant and that the enterprise of Americans was astonishing. Yet he found “Reason to fear that too much has been expected from the virtue and good Sense of the People.”

Jay was far from alone in finding merit in a policy of calculated inaction born of distrust. George Washington, who was even more anxious than he to suppress the Mediterranean pirates by force, asked how it was possible “in such an enlightened, in such a liberal age…the great maritime powers of Europe should submit to pay an annual tribute to the little piratical states of Barbary?” He considered it “the highest disgrace on them to become tributary to such banditti, who might for half the sum that is paid them be exterminated from the Earth.” Yet when Lafayette laid before him Jefferson’s plan for concerted action, his response was substantially the same as that voiced by Jay: it was vain to look for respect abroad, vain to complain of restrictions on commerce, and “vain…to talk of chastising the Algerians, or doing ourselves justice in any other respect, till the wisdom and force of the Union can be more concentrated and better applied.” Washington indeed fortified the fears of Jay in a remarkable exchange of letters that coincided with the latter’s retreat from his advocacy of war against the Algerines.
Early in 1786 Jay informed Washington of a plan being concerted for a general convention to revise the Articles of Confederation. He wondered whether the people were ripe for it or whether the system proposed, which he did not describe, could “only be expected from calamity and commotion.” Though Washington concurred in the sentiments, he feared that the people were not ready, not “yet sufficiently misled to retract from error.” But he thought the fabric was tottering, public virtue almost lost, and the structure foredoomed if nothing were done. Jay, encouraged, disclosed his apprehensions of an approaching crisis or revolution: “The mass of men are neither wise nor good, and the virtue like the other resources of the country, can only be drawn to a point and exerted by strong circumstances ably managed, or a strong government ably administered.” Washington agreed that the government was probably formed on “too good an opinion of human nature” and that coercive power was necessary to make men adopt measures for their own good. Jay beheld an opening and boldly seized it. “Shall we have a king?” he asked—and then hastened to answer: “Not in my opinion while other experiments remain untried.” But he had dared to raise the question and he went on to put others of compatible tenor. Should there be an upper legislative  chamber with members having life tenure? Should all state officials, military and civil, be commissioned and removable by the national government? The drift of the questions was clear, evidencing Jay’s conviction that “a national Government as strong as may be compatible with Liberty, is necessary to give…Security and Respectability.” Without dissociating himself from their plain tendency, Washington avoided the specific questions. “But,” he asked in a highly significant response, “is the public mind matured for such an important change as the one you have suggested? What would be the consequences of a premature attempt? My opinion is, that this Country try must yet feel and see more, before it can be accomplished.” Much as Washington and Jay sympathized with the Algerine captives, much as they deplored the Barbary depredations, much as they proclaimed the dishonor of becoming tributary to pirate states, they were united in the conviction that this obstacle to American trade in the Mediterranean was one means—though but one of several—by which the people might be made to feel and see more clearly the need for a government of coercive powers.
Whatever may have been the influence of a deliberate choice of inaction until the means of execution came clearly within reach, a government competent to draw forth the resources of the nation was soon created. Against slight opposition, the article in the Constitution authorizing the establishment of a navy—a provision carried over in altered phraseology from the Articles of Confederation—escaped that “spirit of censure, which…spared few other parts” of the fundamental law. The premise on which the policy of inaction rested had now been removed. This afforded a better means of gauging the cleavage between those who, regardless of the state of the fisc or the structure of government, rejected the European posture of subservience and those who professed a desire to make no engagements until a government of coercive authority could gain the acceptance of the American people.
When the government of the Confederation was about to expire, John Jay provided a revealing forecast of the manner in which the means would be used. “I wish the Porte could be sounded on this Subject,” he wrote to Jefferson. “Overtures for a Treaty from us to that Court, made at this Period, would probably be grateful, and might eventually terminate all our Difficulties with Algiers, &ca., especially as the Emperor of Morocco will promote it.” He had no doubt forgotten that Jefferson had already given him Vergennes’ opinion of such an approach: it would require costly presents at Constantinople and would not “procure … peace at Algiers one penny the cheaper.” But on his own initiative and with the means clearly in prospect, Jay now proposed overtures that would lead to tribute, not war.
III
The first matter of business that Jefferson discussed with the President on assuming office was the situation of “the unfortunate Christians in Captivity among the Barbarians.” Washington had long been deeply concerned, the more so because impostors were beginning to mulct the families of missing sailors whom they reported as captured. Officious individuals were also bringing forward schemes for redemption of the captives that threatened to interfere with the agency of the Mathurins that Jefferson had already authorized under injunctions of the strictest secrecy. One such proposal came from a well-connected Virginian and former Revolutionary officer, John Skey Eustace, who busied himself in the summer of 1789 by preparing an elaborate questionnaire on the history of the various national orders of redemptioners and on the cost of liberating slaves. Eustace presented this to an officer of the order at Bordeaux and forwarded the resultant answers and other documents to John Jay. This added nothing useful to the information already available and the unauthorized negotiation, undertaken without the knowledge or approval of the American minister in France, paralleled the plan already under way. Jay thanked Eustace for his “interesting Letter … accompanied with several Papers” and promised to turn it over to the new Secretary of State, being persuaded he would “avail himself of the Information it contains.”

Another letter awaiting Jefferson’s attention was one that had been sent to Jay early in 1790:
Mr. Gerry, with his respects to the Secretary of State, encloses two letters, the substance of which has this morning been communicated to the President of the United States, and relates to some American prisoners at Algiers. The President has desired that the papers may be enclosed to the Secretary of State, and is disposed to do whatever may be requisite on his part to afford relief to the unhappy sufferers, adding at the same time, that by letters from Mr. Jefferson dated in August last, our Bankers at Holland had given information of their having money in their hands appropriated amongst other purposes, to the one mentioned.
The first enclosure was a letter from James Anderson of Greenock to Thomas Russell of Boston covering the second, which was from the British consul at Algiers, Charles Logie. Anderson cautioned Russell that it might be improper to publish Logie’s letter but gave him full liberty to make every other use of it to facilitate the release of the prisoners. “The whole sum wanted for their redemption,” he added, “cannot be an object of hesitation to the States of America.” Logie’s letter was in response to an inquiry forwarded by Anderson concerning John Robertson, one of the captives whose family in New England was reported to be in distressed circumstances. Logie was willing to intercede not only for Robertson but also for the others. “If you can by writing to your friends in America be of any service to those poor people,” he urged, “God will reward you for it. I can say that they are all good worthy people and in a most dismal situation. There are fourteen prisoners in all, Americans, English, Scotch and Irish … and all Slaves as subjects of the States of America.” Logie suggested that funds be deposited in London in order to save exchange. Those contributing could be assured that he would draw for no more than the exact sum paid out in ransom and fees. In the case of Robertson, he concluded, this would amount to not more than £500 sterling. While the scarcity of slaves and the liberality of Spain and other countries since 1785 had caused a very considerable increase in ransom costs, this was a very high figure—greater by far than the current estimate by O’Bryen or the limit of £150 allowed by Jefferson to the Mathurins. But Logie, as “an act of humanity,” declared that he would not charge a commission or other expenses. This effort to solicit American funds for the release of Robertson failed. But in a subsequent attempt that provides some gauge of the price when not affected by anticipated contributions of wealthy American merchants,  Logie did succeed in obtaining the release of one Charles Colvill. The total cost in his case was far lower than that estimated for Robertson: it came to only £300 even when augmented by “additional and unavoidable expences.” Colvill was “a Scotch boy.”
The accumulated letters and appeals, awakening humane impulses that overlooked interested motives, brought no solutions but may have given new stimulus to Jefferson’s sense of urgency. In France, to support the effort of the Mathurins, he had “let it be reported and believed at Algiers that Congress would not redeem” the captives—an assumed mask of inhumanity that had drawn upon him “the most afflicting reproaches.” Now in conversations with Washington  and others and in assessing the evidence found in the departmental files, he had additional reason to feel more acutely the prisoners’ anguish and his own compatriots’ feelings:
O Lord how Long wilt thou turn a Deaf Ear to our Calamites and Make Congress and Commonwealth the instruments of Cruelty O Lord hear our petitions and prayers … only one Cargo of tobacco would Redeem us all or a Small Lottery in Each State and Many ways Might be pointed out No body to is Disposed for Charity untill we are no More and then thay will Say thay are Sorrey the poor man is Dead god be mercifull to his Soul But take Care you Dont bring on judgments I Could fill a Number of Sheets But to No affect only Realize My Situation a Starveing family My Self a Slave that has Lived a freeman‥‥
It is not surprising that Jefferson’s instructions to Short about the Algerine business took on a new urgency. “Do not let it languish a moment, nor leave us a moment uninformed of any thing relative to it,” he wrote. “It is in truth a tender business, and more felt as such in this than in any other country.”
But the cold reality of commerce was also involved. Within a few days after Jefferson assumed office a letter was transmitted to him from a merchant in Maryland who urged the familiar device for achieving a purchased peace:
From fifty to one hundred Vessells, would be immediately employed in the Mediterranean, if we could send there with safety. If that trade could be opened to our Ships it would give a Spring to the New England Fisheries, as well as open a market for our produce. I hope this Session of Congress will not pass over, without taking into consideration that very important business. It is presumed that a sum of money not exceeding, Twenty or thirty thousand dollars properly applied to the Bey of Algiers, might gain us permission to navigate those seas with safety. Perhaps a handsome ship laden with Naval Stores, would effect the treaty.
At Present we are compelled to send to Britain for Ships to carry american produce into the Mediterranean Sea, a market always open and Suited for us.
Such mercantile hopes were stimulated by American traders who were now profiting from the treaty negotiated with Morocco by Thomas Barclay. In 1789 one of them, William Cowell of the schooner Machias, carried a cargo of iron and $2,000 in specie to Morocco, made a ready sale, and returned with 70 mules “very well contented with his voyage.” But Sidi Mahomet, the Emperor who had agreed to the treaty for a remarkably low sum and without a pledge of annual tribute, was becoming impatient because no envoy laden with presents had arrived from the United States. When this came to the attention of the Secretary for Foreign Affairs, Jay dispatched an urgent explanation to the American agent, Francesco Chiappe, and accompanied it with a communication from the President to the Emperor. Unfortunately these letters arrived two months after the death of Sidi Mahomet—an event which of course required the sending of an envoy “to compliment the new sovereign with the usual gifts and confirm the good peace and harmony.” Half of the period of four months allotted for the confirmation of the treaty had already expired. But through his own timely entreaties and the distribution of further gifts, Chiappe explained, the new Emperor had agreed to allow an additional four months. Chiappe also gave some indication of what the successor of Sidi Mahomet hoped for: the Spanish envoy was expected at Tangier aboard a frigate “bearing a  great Gift” thought to amount to 150,000 piastres. This information came to Jefferson only after the additional period of grace had expired.
The Algerine captives had repeatedly petitioned Congress and had made a direct appeal to Washington even before he was elected President. But, aside from authorizations by Congress in 1787 and 1788 for their redemption and subsistence, no action was taken until shortly after Jefferson became Secretary of State. Acting on the latest appeal of the captives, the House of Representatives on 14 May 1790 referred the petition to the Secretary of State “with instruction to examine the same and report his Opinion thereupon to the House.” It is scarcely plausible to assume that this directive about a matter in which Jefferson had been so long and deeply interested did not involve the kind of close collaboration that existed between him and Madison on related problems of commerce. It is still less so to accept at face value his explanation for the delay of several months in submitting his findings. The delay, it seems clear, was a calculated result of that collaboration.
It is significant, first of all, that at the third session Jefferson did not submit his report to the House of Representatives as required by its resolution, but to the President, who immediately transmitted it to both the House and the Senate. His explanation for the delay was that, at the time the House asked him to report on the captives, “there still existed some Expectation that certain Measures … employed to effect their Redemption, the Success of which depended on their Secrecy, might prove effectual.” These expectations, however, had been so far weakened by information received during the recess as to make it his duty to lay a full statement before the President. But this explanation begged the question. If news arriving during the recess had weakened expectations, it had also undermined the grounds given for postponement—the need for secrecy. How, in any case, did this news transform an obligation to respond to the House of Representatives into a duty to report to the President? Jefferson had indeed received three dispatches from William Short that held out very little hope of success. But these did not come to hand until late October and, discouraging as they were, it is extremely doubtful that they had done anything to alter his expectations. The fact is that, much as Jefferson respected Père Chauvier for his discretion, good judgment,  and humanitarian instincts, he had little hope even at the time he left France that the Mathurins would succeed. When he finally directed his report to the President, he appended to it extracts from Short’s dispatches as evidence of the weakened expectations. But in doing so he discreetly omitted from one of them an observation proving that his own discouragement had not originated during the recess of Congress. “You will recollect,” Short observed in the passage that Congress did not see, “the little hope which you had of its success before your departure.”
There were other examples of judicious editing that Jefferson gave to the evidence submitted with his report. In preparing it he went through his correspondence for the preceding five years and compiled two memoranda. The first and longer of these was an abstract of communications about the naval strength of the Barbary states and the amounts of ransom paid or estimated. This information he utilized both in his report on the Algerine captives and in that on trade with the Mediterranean. The second memorandum was based in part on the first and contained some information omitted from his report to the President. One of these omissions showed that in 1786 “the Government of Naples redeemed @ 4032₶. tournois, average” or about $ 700. Another was a note of an article under a Venice dateline from the Gazette de France of 20 April 1790: “the Emperor has notified the European consuls that he will offer Algiers 500 Doll. apeice for all Christian slaves.” The inclusion of such evidence, otherwise of no significance, would have weakened in some degree the principal argument of the report concerning the price of ransom—that it was already exorbitant and the trend upward. This was an argument generally supported by the evidence, but Jefferson apparently sought by such omissions to strengthen it and thus draw attention to his own preference for the use of force in approaching two interconnected problems. As the report shows in its concluding paragraph, the liberation of the captives was intimately connected with the liberation of Mediterranean commerce. Since both distresses proceeded from the same cause, both might “very probably” be relieved by the same measures—measures which, in serving this dual purpose, might benefit from aroused humanitarian impulses as well as from economic motives.
Jefferson’s strategic coupling of these two problems seems to offer the most satisfactory explanation for the postponement of the report and for its being directed to the President instead of the House of Representatives. Such a strategy promised, in addition to its appeal to humane and interested motives, the immense advantage of placing the recommended solution under the patronage of the President. Late in October Jefferson sent to Washington the full texts of Short’s three discouraging reports on the efforts of the Mathurins, suggested that  the Algerine affairs seemed “to call for some new decision,” and then, in company with Madison, stopped by Mount Vernon on his way to Philadelphia. Simultaneously a letter from James Simpson, Russian consul at Gibraltar, appeared in the press providing the latest information about the prisoners. Simpson said he had given particulars to the President, and added: “I continue firmly of opinion that you have but very little chance of peace with Algiers, during the present Dey’s life.” Jefferson attached Simpson’s letter to his report, but, so far as known, his suggestions of items for inclusion in the President’s Annual Message did not refer either to the Algerine captives or to trade with the Mediterranean. Alexander Hamilton supplied this stimulus by calling Washington’s attention to the “almost total interruption of our Mediterranean Trade from the dread of Piratical depredentations” and the “great importance of opening that trade, and the expediency of considering whether protection cannot be afforded to it.”
In his message Washington made no direct allusion to the Algerine captives, but he did call particular attention to the state of trade with the Mediterranean. “So many circumstances unite in rendering the present state of it distressful to us,” he advised, “that you will not think any deliberations mis-employed, which may lead to its relief and protection.” Within three days the response of the House of Representatives, drafted by Madison, declared that “the present state of our trade to the Mediterranean seems not less to demand, and will accordingly receive, the attention which you have recommended.” Four days later the House referred that part of the President’s speech to the Secretary of State and within two weeks Jefferson submitted his two interconnected reports, both bearing the same date. In the report on the captives, Jefferson could now do what had not been possible in the previous session—reinforce his argument by linking it with the problem of Mediterranean commerce “now under the Consideration of Congress.” Even this stretched the point, for no bill had been introduced, the House had only promised to give attention to the matter, and the Senate had not even done that. But the circumstances surrounding this presidential message and legislative response make it difficult to avoid the conclusion that Jefferson and Madison had collaborated, under benefit of a timely and parallel support by Hamilton.  These exchanges avoided all mention of the plight of the captives, yet gave Jefferson the opportunity which he apparently sought through a deliberate postponement of the report. Washington’s silence on that problem, which definitely was under consideration by the House, suggests his awareness that the opportunity would be seized by the Secretary of State.
Measures for the relief and protection of trade in the Mediterranean might, of course, emulate the traditional custom of Europe or they might employ force as Jefferson had long urged. But how could the distress of the captives be alleviated save by ransom? Revealing the coherence of his plan and purpose, Jefferson suggested that force might be countered by force through captures of the enemy for purposes of exchange. The enemy, of course, were Algerines, but Jefferson went further: “Perhaps Turkish Captives may be Objects of greater Partiality with them, as their Government is entirely in the Hands of Turks, who are treated, in every Instance as a superior Order of Beings.” The very fact that he advanced such a specific suggestion reflects the intensity of his repugnance to the idea of paying ransom or tribute. But its full significance emerges only in the light of a remarkable document that Jefferson received just before he and Madison met Washington at Mount Vernon.
This document contained the proposal of an anonymous European who was introduced to William Short by Count Volney, whom Jefferson had known in France as a member of the cultivated circle about Madame Helvétius at Auteuil. Volney’s auspices merited consideration and the author justified it. He had long resided at Constantinople and Algiers. He was both well-informed and a man of some substance—possibly a Levantine merchant—but his identity is shrouded in the secrecy upon which he understandably insisted. The assumption on which his proposal rested was that the American flag could not enter the Mediterranean until Algiers had been brought to terms and that this could be done only through force—an assumption coinciding perfectly with Jefferson’s own objectives. The means suggested by the author was that the United States, directly or through an authorized private company, should send frigates to cruise against Greek and Turkish merchant vessels in the eastern Mediterranean and thus achieve peace with Algiers through pressure upon Turkey. He believed that three frigates would suffice, that the prizes taken would more than offset the cost of such a venture, and that the capture of two Turkish caravels could force the Ottoman Empire to compel both peace and the release of the Algerine captives. His hope, so he assured Short, was that the operation would be entirely mercantile and that those engaged in it should receive all of the profits. He was ready to invest a part of his fortune in what he believed to be “the most expeditious and certain mode of effecting the business at Algiers” and he hoped the United States would countenance it by issuing letters of marque for the purpose. Since privateering against the Barbary states was not feasible, “Congress should not make any scruple in reimbursing  themselves on all the subjects of the Grand Seignior.” In forwarding this extraordinary proposal—which included the suggestion that, at certain stages, the commander of the expedition should fly English colors—William Short understated the obvious when he said that there were “several objections which occur at first view.”
The United States certainly could not issue letters of marque for preying upon the commerce of a nation with which it was at peace. But this obvious fact only places in bolder relief the use that Jefferson did make of a proposal that could not be publicly countenanced. It is understandable that he should have failed to include in his extracts of the dispatch Short’s succinct summary of the proposal, even though the President to whom the report was ostensibly directed had already seen the full text of the letter and also its interesting enclosure. Jefferson probably translated the document himself, mistakenly identifying Volney as the author, and then caused a copy of the translation to be made by his chief clerk, Henry Remsen, Jr. The latter text he gave to the President, who retained a copy of it for his own files and then passed Remsen’s copy on to the Vice-President. No copy was retained in the files of the Department of State. This circumstance suggests that Washington and Jefferson had reached an understanding on policy and were also agreed in sharing with Adams a document requiring the utmost secrecy. Naturally Jefferson could not attach such a document to an official report addressed to the President though actually intended for the Congress. But he could and did employ it discreetly with the heads of the administration to reinforce his argument for the use of force. This may have been his primary and perhaps his only object, for he knew at first hand from Adams and from Washington through Lafayette that both men had emphatically declared their preference for war over tribute. But if those behind the closed doors of the Senate should support a policy of force, he may have wished to provide their President with a document showing how the privateering that had had such a strong appeal to New Englanders during the Revolution might be employed with promise of equal profits in the Mediterranean. The United States would still be at peace with Turkey and therefore unable to issue letters of marque against her commerce. But Russia was not. Also, as the Russian ambassador at Paris had indicated to Jefferson, her interests in the Mediterranean and in the possibility of concerted action coincided with those of the United States.
With such possibilities in prospect, the meaning of Jefferson’s public allusion to Turkish captives could be illuminated by this secret document showing how measures adopted to alleviate one distress might “very probably involve the Relief of the other.” The application of force, public as well as private, might bring peace, profits, and a lucrative trade with the Mediterranean as well as the release of the prisoners. If John Adams should reveal the document to a few of the more influential members of the Senate, humane and interested motives  alike might be aroused, combined, and strengthened toward a single end. The anonymous European, who stood ready to disclose his identity if the venture succeeded and who was also willing to serve as negotiator when the regencies had been forced to treat, had provided a timely assistance that Jefferson could not have anticipated when he deliberately postponed his report.
IV
With the plight of the prisoners thus linked to the problem of commerce, Jefferson shaped the report on Mediterranean trade toward his plan for a special confederacy, whose merits Washington, Adams, Jay, and others had acknowledged. As usual, he presented the available alternatives to Congress but left no one in doubt as to where his own preference lay. The sole obstacle to trade with the Mediterranean was the unprovoked war with Algiers and the sole remedy was to bring that to an end. A purchased peace emulating the example of rich and powerful nations would mean, as with them, placing interest before honor. It would also cost enormous sums, with the estimates ranging upwards to a million dollars as calculated by a knowledgeable person whose name Jefferson was not free to disclose. To this would be added costly presents for confirming treaties or for ceremonial occasions. Even so, force would be required to punish infractions since pirates who could make great nations bow in tribute would not hesitate to violate their pledges. The decision between war, tribute, and ransom rested with the Congress. But, balancing the cost of tribute against the cost of force, Jefferson pointed to the danger that Portugal might make peace with Algiers. If this should happen—a point supported by a timely letter from the Russian consul at Gibraltar—American vessels could not approach the coasts of Europe and even the growing trade with Morocco would be lost. Russia, Portugal, and other powers at war with the pirate states could reasonably be expected to join in a concerted operation for applying to the Mediterranean the De Massiac plan of constant cruising that Portugal had successfully demonstrated in recent years in patrolling the straits. By this means, after a few years, the object could be “completely obtained.”
Jefferson buttressed his argument for an allied naval force by attaching carefully selected extracts of documents, among them his own letter to Jay with its almost casual comment on the plan of De  Massiac. But he discreetly omitted Lafayette’s letter of 1786 arguing the merits of “the Antipiratical Confederacy.” To have employed it might have brought embarrassment to the marquis and also to American relations with France. But again, as in 1786, Jefferson rested on his own muted statement and allowed others to press the case for him. He included extracts from two letters written by Adams to Jay, the first of which reckoned the cost of peace with the Barbary states as “not much less than two hundred thousand pounds Sterling.” The second estimated that additional presents could cost as much as £60,000 annually, which Adams regarded as “an enormous sum … but infinitely less than the expence of fighting.” Jefferson, of course, was aware that the Vice-President would see this testimony and perhaps recall his own declared preference for war over tribute. But Adams’ estimates—placed beside the proposal of the anonymous European calling for only three frigates and the plan requiring even less than this through concert with Russia, Portugal, and other powers—threw doubt upon his own assertion that war was “infinitely” more costly than tribute. To drive the point home, Jefferson chose D’Estaing’s eloquent tribute to De Massiac’s plan. D’Estaing, like Lafayette, wrote as an honorary citizen of the United States and he could speak with far more authority on matters of naval strategy. He gave unqualified endorsement to the idea of a constant cruise and declared that a blockade was both more economical and more certain than bombardment. The latter was like using guineas to break window-panes, which could always be repaired. But if several powers could maintain a constant blockade for only a few years, Barbary piracy would come to an end. Speaking as a citizen of America, a title dear to his heart, D’Estaing declared that this was the sole means of bringing to terms the only people who could “take pleasure in disturbing our commerce.” He hoped that the United States would set the example for Europe by pursuing this plan “formed on principles of humanity.” Jefferson attached the entire text of the letter to his report.
Although he subordinated his own opinions while letting D’Estaing and others speak for him, the issue was as squarely presented as when John Jay made his blunt recommendations in 1785. As evidence of the importance Jefferson attached to the choice of war or tribute he first read the report to the President and then submitted it to him in writing. Washington returned it with the following comment: “There is nothing in the enclosed report that does, in the opinion of the P. require alteration.” Jefferson’s letter to the Speaker of the House was presented the same day that Washington sent to Congress his message on the Algerine captives. He urged complete secrecy, since publication  might embarrass D’Estaing and since France, England, and other powers at peace with the Barbary states might, as Vergennes had done in 1786, endeavor to block plans for cooperative action. In the House the galleries were cleared when the report was read and in the Senate it was consigned to the deeper secrecy of legislative inaction.
Both of the interconnected reports were tabled and the House of Representatives, despite its assurance to the President that trade with the Mediterranean demanded and would receive attention, took no action beyond sending that report to the Senate. In the Senate, William Maclay immediately grasped its unequivocal intent, though he egregiously mistook the motives that prompted it. “The report,” he declared, “seemed to breathe resentment, and abounded with martial estimates in a naval way.” Later, he was certain that it was the intent “of the Court to have a fleet and army.” The meaning was also grasped by the committee to which the report, along with that on the Algerine captives, was referred. This committee, headed by Jefferson’s friend John Langdon, included the Senate’s most influential supporters of Hamiltonian measures—Robert Morris, Rufus King, Caleb Strong, and Oliver Ellsworth. It had been appointed initially to consider that part of the President’s message that Hamilton had urged upon him—the great importance of the Mediterranean trade and the question of affording protection for it. The committee reported immediately. The “trade of the United States to the Mediterranean cannot be protected but by a naval force,” it began boldly—and then retreated into equivocation: “it will be proper to resort to the same as soon as the state of the public finances will admit.” Robert Morris himself, under vastly altered circumstances, had advanced such a proposal in 1782 and had then withdrawn it the next year. When the report came under consideration, Maclay suspected a plot to engage in a “distant war with these pirates” in order to increase debts and taxes, which were declared in debate to be the only bonds of Union.
The isolated Pennsylvanian was more certain of it two weeks later when the Secretary of State, having just received several letters from the Algerine captives, forwarded them to the President of the Senate. What these documents did, first of all, was to unveil still further the private objects John Lamb’s sponsors had had in view in 1785. The first letter, on the basis of Lamb’s purported “Instructions,” described these objects in explicit detail: The Americans had little money—and that paper—but the country abounded in masts, yards, spars, tar, pitch, iron and other naval stores; no nation in the world could build  “such fine and fast sailing Cruisers as the Americans”; if the Algerines—“a brave people like themselves”—should make peace, they could be supplied with American Cruisers and naval stores very cheaply, at prices to be fixed by treaty; and these stores and swift vessels would be advantageous to the Algerines if they should be at war with the Dutch, the Danes, or the Swedes. O’Bryen, the letter asserted, had read Lamb’s “Instructions” several times. Far more knowledgeable about Algerine affairs than the envoy, he knew that even such persuasive arguments would require an opportune moment and a privacy unpenetrated by the consuls of England, France, and Spain. Such a moment arrived in the spring of 1790 when two of the American captives in the Dey’s palace were able to convey the propositions to the new General of Marine and Secretary for Foreign Affairs. In reporting this, O’Bryen described the source of his information as being “partly the Instructions of the American Ambassador” who came to Algiers in 1786. As adapted by him from a remembered or transcribed copy withheld until “good Fortune and favorable Opportunities” should occur, these, therefore, were the private instructions framed for a public emissary to cover concealed objectives—objectives that, however unwittingly, had been countenanced by Hamilton, Jay, and others. This was the exact opposite of Jefferson’s proposed confederacy that sought to end both piracy and the indignity of being tributary to it. It was in effect a proposal to form a league with pirate states and to insure their capacity to continue depredations on the trade of the small powers of the Baltic and the Mediterranean. The engine for achieving this would be the conversion of public funds into tribute in the form of cruisers and naval stores, at prices to be fixed in treaty by an envoy negotiating both for the public and for well-concealed private interests.
Jefferson, characteristically, allowed this disclosure of the partial “Instructions of the American Ambassador” to stand uncorrected. As a prisoner O’Bryen consistently urged negotiation and tribute rather than force, but his letters brought such timely support for Jefferson’s policy as to render any mere gesture to set the record straight both imprudent and gratuitous. For the Algerine captive now made explicit what the report on Mediterranean trade silently passed over: that the United States had “three powerful Enemies in Algiers”—France, Spain, and, most inveterate of all, England. To this was added the argument long since advanced by John Adams that a closed Mediterranean involved a levy on trade: O’Bryen estimated that Americans paid upwards of £1,000,000 sterling annually to Great Britain for insurance. But the essence of his communications was that the situation of France, Spain, and England made it difficult for them to oppose American negotiations for peace; that the Algerine minister, favorably impressed by the belated revelation of these instructions of the American emissary, was inclined toward peace with the United States; and that his own price for influence with the Dey and Divan would be  only “an American built Schooner of 12 Guns.” Spain, having just purchased “a very dishonorable and impolitic Peace” at exorbitant cost, was reported to be in such difficulty with Algiers that the treaty would not be renewed after the death of the Dey who had agreed to it. Moreover, Spain was reported to be “arming to support the Grand Duke of Tuscany”—one of the small powers Jefferson hoped to include in the confederacy—and the Algerine minister was quoted as saying that any nation taking the side of Russia would become an enemy of Algiers. Under such circumstances the moment for proposing a concerted action would appear to have been far more auspicious than when Jay recommended an alliance with Portugal in 1785. The object of O’Bryen’s letters, as William Maclay perceived, was to show that a peace might be obtained on easy terms “by furnishing … naval stores.” But in their new sense of urgency, in their pointing to the preoccupations of France, Spain, and England elsewhere, and in their fresh evidence of the costliness, the instability, and the humiliation of a purchased peace, the letters gave strong and timely support to Jefferson’s proposed use of naval force.
The letters were referred to Langdon’s committee and its own report on Mediterranean trade was recommitted. A week later Langdon reported to the Senate in executive session. His committee recommended that the President be authorized to take such measures as he might deem necessary for the redemption of the captives, provided the cost did not exceed $40,000 and that measures be taken to confirm the treaty with Morocco at a cost of not more than $20,000. The Senate approved the measure after deleting the limitation on negotiations with Morocco. On the same day the committee resubmitted its report calling for a naval force as soon as the public finances would admit. Maclay considered this as intending to declare war against the Algerines and “vociferated against the measure” to such an extent that he thought he had offended his colleague, Robert Morris. This would suggest that Morris, now the owner of the frigate Alliance, was among those in the Senate whom Maclay described as favoring a fleet and the expenditure of “half a million dollars rather than redeem these unhappy men.” The report was recommitted and Langdon’s committee was given an enlarged directive to “consider the subject, and report generally thereon.”
In a message drafted by Jefferson, Washington called for restoration of the stricken provision of funds for confirmation of the Moroccan treaty. The Senate acquiesced by passing a bill appropriating $20,000 for this purpose. It also authorized the President to borrow this sum and pledged the good faith of the nation for its repayment. At the same time the Senate advised the President to suspend efforts to  ransom the prisoners until the situation of the treasury should warrant it. A motion to augment by $40,000 the appropriation of the bill for confirming the Moroccan treaty, probably offered by Maclay, was defeated. The reason given for suspension of efforts at ransom was that large expenditures had been authorized for protection of the western frontiers. But, in the closing hours of the session, the necessity for secrecy in an appropriation bill involving both houses was undoubtedly an important factor. Even the equivocal resolution calling for a naval force to protect trade with the Mediterranean when the public finances permitted was allowed to die in committee. With these hesitant measures, there disappeared the auspicious moment that had brought into conjunction “good Fortune and favorable Opportunities.”
V
When Louis Guillaume Otto reported Washington’s Annual Message, he amplified in glowing terms its description of the rich harvests, the expanding commerce and industry, the rising credit and respectability of the nation, the revenues in excess of those predicted by the Secretary of the Treasury, and the other evidences of peace, prosperity, and tranquillity under an administration crowned with success beyond all expectations. The means thought lacking in 1785 when Jay called for a strong naval establishment and a far-reaching alliance with Portugal were now abundantly present. The opportunity to abandon what John Adams considered a policy of poor economy was at hand: once the sole obstacle had been removed, the Mediterranean promised to be “an extensive Field of Commerce and Wealth to America,” as both the perceptive prisoner in Algiers and the Secretary of the Treasury recognized. With the grant of coercive authority to draw forth the resources of the nation, the good faith pledged to redeem a loan for placating the new Emperor of Morocco could as readily have been pledged for one authorizing concerted action to put an end to piracy and tribute. “Now … the business is complete,” William Samuel Johnson had exclaimed in great joy to William Maclay on passage of the excise bill: “We have a revenue that will support the government and every necessary measure of Government.” Maclay warned him that an opposition dangerous to government might be aroused through “overexertion to obtain support.” This was prophetic, but the powers granted and the resources available were not utilized.
“Not exercising the powers we have,” Fisher Ames declared in the  debate on the national bank bill, “may be as pernicious as usurping those we have not.” He was making the valid point—one Madison himself had advanced in The Federalist—that the former government had often exercised implied powers and could scarcely proceed without doing so. The redemption of the captives in Algiers, he suggested, was not expressly granted though irresistibly implied. But in this debate as elsewhere during this session, the eloquent champion of Hamiltonian measures was as silent as the Secretary of the Treasury himself about the need for a naval establishment and for protection of trade with the Mediterranean. The nation was now in a far better situation to support a maritime force than it had been during the Revolution. But thenceforth, for the remainder of this divisive decade, those who wielded the powers of government and who have been credited with laying the foundations of the American navy applied those powers in emulation of the discredited example of Europe.
It was in vain that Jefferson in 1792 again summarized the alternatives for the President. He conceded that the cost of naval force would be considerable—$400,000 at the outset and $125,000 annually thereafter—but argued that the examples of De Massiac and more recently of the Portuguese had proved the practicability of the constant cruise and that, with the reasonable prospect of cooperation with Portugal, Naples, Genoa, and Malta, this would be “the most honourable and efficaceaous way of having peace.” In 1793 when the British consul, Charles Logie, promoted a truce between Portugal and Algiers, the result was a disaster—a trebling of insurance, the capture of more than a hundred seamen, and the seizure of some eleven American vessels in the Atlantic. There was an outcry of indignation throughout the United States against Great Britain. Old resentments over commercial restrictions, impressment of seamen, and limitation of the maritime rights of neutrals were stirred afresh by the suspicion that the Algerines had been unleashed against American vessels on the high seas. This widespread conviction, though denied by the British Secretary for Foreign Affairs, was nevertheless wellgrounded. War with Great Britain was threatened and at last, such  was the demand from all sections of the nation, a naval force of six frigates was authorized. Even so, there was no deflection in the prevailing policy toward Algiers. To the cost of a navy was now added the cost of becoming a tributary nation, more than a million dollars being expended for the purchase of peace in addition to the costs of ransom and annual payments of tribute. None of the frigates built in the war-fever of 1794 was employed against the Algerine pirates. But when that crisis resulted in the treaty which strained to the breaking point the bonds between France and the United States, they did find employment against the former ally.
Just before the third session of the First Congress opened, Mrs. Henrietta Colden revealed her son’s ambition to serve in the American navy which, in youthful enthusiasm, he already envisioned as “riding triumphant on the Ocean, and giving Laws to Europe.” In the meantime, the doting mother revealed, he would be glad to serve as mate on one of the revenue cutters. This remarkable appeal for patronage, couched in such effusively patriotic terms as to arouse wonder, was surprisingly addressed not to the Secretary of the Treasury but to the Secretary of State. Jefferson responded while his reports were being considered. In “our infant attempts at a marine,” he wrote, “I had indeed expected that some vessels of greater dignity would be agreed on.” The expectation was fully justified by the arguments that had been advanced by Morris in his report of 1782, by Jay in that of 1785, and by Hamilton in The Federalist. But the will to create a navy and to use it against the Barbary states was as lacking after the powers had been granted as it was before. The state of the treasury and the cost of wars with the Indians—ineptly directed and vastly augmented by favored contracts for military arms and supplies—cannot provide a satisfactory explanation for this abrupt abandonment of a position previously defended with reason and eloquence. Like the similar abandonment of arguments in the eleventh Federalist for achieving commercial reciprocity, this had deeper roots in the fundamental cleavage in American politics.
Late in life Jefferson explained Hamilton’s opposition to a navy at this period as being based on his “known anxieties for a close connection with Great Britain, to which he might apprehend danger from collision between their vessels and ours.” The closer connection with Great Britain and the avoidance of war with her at all costs was one side of the coin: the other was a determination from the very  outset to destroy the alliance with France. The policy of subservience toward Great Britain merged imperceptibly with that of subservience toward African piracy, each lending strength to the other. Thus, despite the words that the Secretary of the Treasury wrote for the President’s message calling for protection to trade with the Mediterranean, his position on this aspect of foreign policy was in effect if not in principle scarcely distinguishable from that of Lord Sheffield. This added greatly to the ultimate cost in money and resources. But the real levy was upon the national character in committing the young republic to the example of those rich and powerful nations that, in this instance, counted “their Interest more than their Honor.” It was not until the executive power fell into his own hands that Jefferson was able to put into effect the policy he had advocated from the beginning and thus to inaugurate a new era in the history of the great sea where commerce originated. All nations, as he intended, were beneficiaries of this policy compounded of altruism, interest, and respect for the national character.
